Title: Orange County Court Order, [22 October] 1804
From: Orange County Court
To: 


[22 October 1804]
Upon the application of James Madison who owns the land on both sides of the run Called Madison’s mill run, where James Madison deceased formerly had a mill, the bed of which run belongs to the applicant for a writ of ad quod damnum for the purpose of obtaining leave to erect a mill at the said place A writ of ad quod damnum is awarded him to be directed to the sheriff of this county to be executed on the premises on the eighth day of the next month.
